DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites variables “M1”; “N1”; “M2”; “N2”; “M3” and “N3” with no clear antecedent basis nor definition.
	Claims 14 and 15 recite, “knitted yarn having knitted eye size” which has no clear definition in the art of knitting.  Maybe this is referring to the linear density or cross sectional dimension of the yarns; or to the size of knitting loop formed during the knitting process; or to the size of eye of the knitting needle used; but it is not clear to the examiner what is being claimed.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 7546751 (Lutz).
Regarding claims 1 and 2, ‘751 discloses: A clothing article (Fig. 10, 11, corset pants) comprising:
a fabric intended to cover a region of a human body of a wearer (corset pants);
wherein said fabric comprises at least one fabric-made encapsulation zone (Fig. 10, zones 1, 2, 2-3, 3, and 4) which is surrounded by a fabric-made surrounding region (Fig. 10, 11, each of zones 1, 2, 2-3, 3 and 4 can all be considered to be ‘surrounded by a fabric made surrounding region’ depending on which of the zones is referred to as the ‘encapsulation zone’);
wherein the fabric-made encapsulation zones comprises at least a first fabric-made encapsulation region (Fig. 10, 11, zone 1), which is surrounded by a second fabric-made encapsulation region (Fig. 10, 11, zone 2), which is surrounded by a third fabric-made encapsulation region (Fig. 10, 11, zone 2-3); wherein the first fabric-made 
wherein the second fabric-made encapsulation region has a second level of elasticity that is smaller than the first level of elasticity of the first fabric-made encapsulation region, wherein the second fabric-made encapsulation region has a second level of rigidity that is greater than the first level of rigidity of the first fabric-made encapsulation region (zone 2, col.2 lines 56-60, abstract);
wherein the third fabric-made encapsulation region (zone 2-3) has a third level of elasticity that is smaller than the second level of elasticity of the second fabric-made encapsulation region, wherein the third fabric-made encapsulation region has a third level of rigidity that is greater than the second level of rigidity of the second fabric-made encapsulation region (zone 2-3, abstract, col.2 lines 56-60).
Regarding claims 2 and 3, ‘751 discloses: (zone 4) that the fabric-made surrounding region has a fourth level of elasticity (4) that is different from and smaller than the first (1), the second (2), and the third levels (2-3) of elasticity; wherein the fabric-made surrounding region has a fourth level of rigidity (4) that is different from and larger than the first, the second, and the third levels of rigidity (zones 1-5; zone 5 having highest rigidity/least elasticity gradually decrease in rigidity and increase in elasticity to zone 1, col.2 lines 56-60).
Regarding claims 4 and 5, ‘751 discloses: “The present invention relates to a garment for the torso or the upper part of the body, such as a bustier bra, top, T-shirt, body wrap, body suit, bathing suit or the like, consisting of seamless circular-knit cotton or circular-knit polyamide (microfiber yarn) with a component of elastane fiber, 
Citation above also discloses claims 9 and 10 as a bra, top, T-shirt will cover a portion of a human breast and a body suit or bathing suit will cover a human buttocks.
Regarding claims 11, 16, 17 and 19, ‘751 discloses: use of variations in knitting density which are also changes in the weaving pattern/design to cause changes in variations of rigidity/elasticity/support in the different zones of the garment being made (zones 1-5; zone 5 having highest rigidity/least elasticity gradually decrease in rigidity and increase in elasticity to zone 1, col.2 lines 56-60).  Regarding changes in yarn type, ‘751 discloses using yarns of ‘higher titer’ which is an expression of yarn size/linear density dimensions to result in higher rigidity/less elasticity areas for higher levels of support to that area of the garment.
So the ‘zones’ 1-5 of the garment of ‘751 all have yarns of different type and different knitting patterns/designs of different of different density zone 5 being the most rigid and least elastic gradually down to zone 1 being the least rigid and most elastic.
Regarding claims 12 and 13, ‘751 discloses: (col. 1 line 61-col. 2 line 5, micro fiber yarn, a component of elastane) that one of the fabric-made encapsulation region comprises a single yarn and the another fabric-made encapsulation region comprises said single yarn and an additional yarn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘751 in view of US 2012/0174282 (Newton et al.).
‘751 teaches all claims above explicitly but does not explicitly teach claimed concentricity of the zones; hexagon shape of the zones; circular shape of the zones or relative shapes of the zones.
‘751 does teach in its figures variously shaped placed zones so as to provide desired ‘support, shaping and fit’ in desired areas of the garment to provide the user with the desired aesthetic and comfort.  This shows ‘751 clearly recognizes the variability of the shape and placement of the zones so as to affect the garments support, shaping and fit characteristics.
With respect to limitations not taught by ‘751, ‘282 (Newton et al.) is referenced as it does teach explicitly, “In one embodiment, as shown, for example, in FIGS. 22-23B, may include one or more flexible elements 212 in addition to, or in place of, the flexible layer 200. The flexible elements 212 may be made of the same or similar materials as the flexible layer 200 and may be disposed on the base layer 100 in the same or similar manner as the flexible layer 200, as described above. The flexible elements 212 may be linear, curved, circular, or otherwise shaped to achieve the desired results. In one embodiment, a plurality of flexible elements 212 may form a concentric circular pattern 214. In one embodiment, the concentric circular pattern 214 may be disposed on the deltoid muscle group, as shown, for example, in FIGS. 22 and 23A. Other configurations for the flexible elements 212 on the base layer 100 may be used to cause increased activity in one or muscle groups…Various characteristics including, but not limited to, the geometry of the pattern of the flexible layer 200, the size and shape of the voids 210, the degree of void symmetry, and the shape of the flexible layer 200 surrounding the void, may be selected to provide the desired stretch and/or modulus to the garment 10. Further, in some embodiments, these characteristics may be selected to provide the desired stretch and/or modulus to the garment 10 in particular directions of movement. For example, when stretched in different directions, a latticed portion of the flexible layer 200 having a circle shaped void 210 might have similar stretch and modulus in all directions, depending also upon the shape of the flexible layer that surrounds the void. In other embodiments, shapes such as triangle, squares, and hexagons might have different stretch and modulus in various directions. In some embodiments, the flexible layer 200 can be aligned to give a desired stretch and modulus in a given movement direction (e.g., along a muscle or in a direction to oppose muscle movement). In other embodiments, the flexible layer is constructed to give a variety of stretch and modulus in a variety of garment movement directions. The variety of stretch and modulus characteristics may be planned such that the user is aware of the affected movement directions. In some embodiments, the variety of stretch and modulus characteristics may be random. 
Other flexible layer configurations and void shapes, sizes, and patterns may be used. The voids 210 may be shaped, sized, and/or arranged to provide the desired flexibility of the flexible layer 200, and, thus, the desired muscle activity response. In one embodiment, as shown in FIGS. 7-8B, the flexible layer 200 may include voids 210 having different shapes and sizes. The flexible layer may include circular voids 210 and octagonal shaped voids 210. 
In one embodiment, as shown in FIGS. 9-10B, the flexible layer 200 may include elongated hexagonal shapes. The flexible layer 200 may further include voids 210 that comprise two voids combined.”
Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify the support, shaping, enhanced fit garment of ‘751 to further modify the shapes and relative shapes of the support, shaping and fit enhancing zones of ‘751 to include the concentric, circular, hexagonal, similar surrounding shapes as taught by ‘282 which are taught as including the claimed variations above not taught by ‘751, so as to provide a garment with the desired flexibility and muscle activity response which are analogous to support, shaping and fit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various support, shaping and compression garments are attached to establish the general state of the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732